DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1-20 are objected to because of the following informalities:  Claim 1, line 2 recites, “the circuit”, which should corrected to “the driver circuit”, to have proper antecedent basis.  Claim 13 has similar recitations and requires similar correction.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Inoue et al. (US 2016/0308524) in view of Takahashi et al. (US 2010/0134939).
Regarding Claim 1, Inoue discloses a driver circuit having an overcurrent protection function (Figures 1-48), the circuit comprising:
an output transistor (comprising main transistor 5 of 1A, Figures 1-2 for example) that supplies output current to a load (LOAD connected to output node Nt, Figure 1); 
a control circuit that outputs a control signal (comprising 21, Figure 1), the control signal controlling turning ON and OFF of the output transistor (Paragraphs 87); 
a current detecting circuit (comprising sense transistor 5s of 1A, 7A, Figure 1) that detects a current flowing through the output transistor (Paragraph 81, “….Each of the sense resistors 7A and 7B along with a current detection unit 25 (to be described later) forms current detection device”, Paragraph 89, “…corresponding to a current flowing through the semiconductor element 1B based on a sense voltage VSL applied to the sense resistor 7B”); 
an overcurrent detecting circuit (comprising 25 in IC 24A, Figure 1) that outputs a shut- off signal (output of 25, Figure 1) when a value of the current detected by the current detecting circuit exceeds a predetermined threshold value (Paragraph 90, “…. 
an interval setting circuit that outputs (comprising 27 in IC  24A, Figure 1), in response to the control signal and the shut-off signal, an output signal for turning ON the output transistor after a predetermined time interval has elapsed from a timing at which the shut-off signal is output when the control signal is in a control state for turning ON the output transistor (Paragraph 105, “….The Vf control unit 26 of the drive IC 24B determines whether or not the detected current of the diode device 6 in the forward direction is greater than or equal to the current threshold value It during a time period (time t2 to time t3) for which the PWM signal FL is at an H level.  When it is determined that the detected current is less than the current threshold value It, the Vf control unit 26 outputs the H-level gate drive signal SGL”, please note that Inoue discloses in Paragraph 4 the RC-IGBTs in 1A, 1B being upper arm and lower arm switches in a half-bridge arrangement having same gate control device structure); and 
a gate circuit (comprising 28 in IC 24A, Figure 1) that supplies to the output transistor (28 supplies signal VGH to the output transistor 5 of 1A), in response to the output signal (output of 25 and output of 26 inputted to 27, Figure 1), a drive signal for turning OFF the output transistor (VGH/VGL low), when the output signal is in a state for turning OFF the output transistor (Paragraph 118). 

Takahashi discloses a driver circuit having an overcurrent protection function (Figures 1-19, Figures 2, 13 for example), the circuit comprising 
a control circuit (comprising 120, 101 and circuit that outputs S1, Figure 13), a current detecting circuit (comprising 16 and part of 13, Figures 2, 13) and an overcurrent detecting circuit (part of 13, Figures 2, 13) that outputs a shut-off signal (comprising output of 13 FC, OC, Figures 2, 13), an interval setting circuit (comprising 70-74, 101, Figure 13) that outputs an output signal (S2, Figure 13), and a gate circuit (comprising 41, Figure 13) that supplies to the output transistor, in response to the output signal and the shut-off signal, a drive signal (output signal of 41 to the control terminal of 15, Figure 13) for turning OFF the output transistor, when any one of the output signal and the shut-off signal is in a state for turning OFF the output transistor (S2 output immediate turn-off and FC initiate a timed turn-off, Figures 2, 13).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the shut-off signal in the driver circuit of Inoue directly input to the gate circuit as taught by Takahashi, to initiate a turn-off of the first transistor when an anomaly in the output current is detected.  
Regarding Claim 2, combination of Inoue and Takahashi discloses the driver circuit having an overcurrent protection function according to Claim 1, wherein the current detecting circuit includes a second transistor (comprising 5s of 1A, Figure 2) that is connected in parallel to the output transistor so as to constitute a current mirror circuit along with the output transistor (5s, 5 of 1A connected in Parallel, Figure 2).
Claim 3, combination of Inoue and Takahashi discloses the driver circuit having an overcurrent protection function according to Claim 1, wherein the interval setting circuit (details of 27 in Figures 35-36 of Inoue, labelled as 1027, pulse start determination unit 1040 and pulse width determination circuit 1041 in Figure 35 both receiving control signal FL and shut-down signal input via 1039 and implemented using the circuit of Figure 36) includes:
a capacitor (1045, Figure 36) that is charged by a constant current (1046, Figure 36); and a switch (1044, Figure 36) that discharges, in response to the shut-off signal, electric charge charged in the capacitor (Paragraph 253).
Regarding Claim 4, combination of Inoue and Takahashi discloses the driver circuit having an overcurrent protection function according to Claim 1, further comprising:
a count circuit (comprising 71, 72, Figures 4, 13 of Takahashi) that counts shut-off signals including the shut-off signal (FC signal input to 71, 72, Figures 4, 13 of Takahashi), and supplies an identification signal to the control circuit when having counted a predetermined number of the shut-off signals within a predetermined time interval (output of 71 to 101, Figures 4, 13 of Takahashi). 
Regarding Claim 5, combination of Inoue and Takahashi discloses the driver circuit having an overcurrent protection function according to Claim 4, wherein, in response to the identification signal, the control circuit outputs a control signal for turning OFF the output transistor (output S2 in response to input received from 71, Figures 4, 13 of Takahashi). 

Combination of Inoue and Takahashi does not disclose the reset signal being supplied by the control circuit to the count circuit.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the reset signal being supplied by the control circuit in the combination, to reduce the need for external logic for the operation of the counter.   
Regarding Claim 7, combination of Inoue and Takahashi discloses the driver circuit having an overcurrent protection function according to Claim 1, 
wherein a main current path of the output transistor is connected to a power-source supplying terminal and an output terminal therebetween (collector terminal C of 5 connected to 2 and the emitter terminal E connected to LOAD, Figure 1); and 
the control circuit (comprising 21, Figure 1) outputs a second control signal for controlling ON and OFF of a second output transistor (FL signal from 21 coupled to the second output transistor 5 of 1B, Figure 1) whose main current path is connected to the output terminal and a ground terminal therebetween (collector emitter terminals of 5 of 1B connected to the output terminal Nt and ground respectively, Figure 1), and 
the driver circuit further comprises additional/second set of elements as recited in Claim 1, a second current detecting circuit that detects a current flowing through the  that outputs, in response to the second control signal and the second shut-off signal, a second output signal for turning ON the second output transistor after a predetermined time interval has elapsed from a timing at which the second shut-off signal is output when the second control signal is in a control state for turning ON the second output transistor (comprising 26 in IC 24B, Figure 1); and a second gate circuit that supplies to the second output transistor, in response to the second output signal and the second shut-off signal, a second drive signal for turning OFF the second output transistor, when any one of the second output signal and the second shut-off signal is in a state for turning OFF the second output transistor (comprising 28 in IC 24B, Figure 1).
Regarding Claim 8, Inoue discloses the driver circuit having an overcurrent protection function according to Claim 7, wherein the second current detecting circuit includes a second transistor (comprising 5s, 1B) that is connected in parallel to the second output transistor so as to constitute a current mirror circuit along with the second output transistor (5s, 5 of 1B connected in Parallel, Figure 2).
Claims 9, and 10-12 basically recite elements of Claims 3 and -6, corresponding to the second interval setting circuit and the second count circuit, and similarly rejected as Claims 3 and 4-6 respectively.  
Claim 13 recites a driver circuit comprising the combined limitations of Claims 1 and 7.  Therefore, Claim 13 is rejected for the same reasons as for Claim 1 and 7 as discussed above.  
Claims 14-17 basically recite the limitations of Claims 2, 8 and 3, 9 respectively, except that the drive circuit of Claim 13 is recited and different naming of the transistors of the current detecting circuits (third transistor and fourth transistor in place of second transistor).  Therefore, Claims 14-15 are rejected for the same reasons as for Claims 2, 8 and 3, 9 as discussed above.  
Claims 18-20 basically recite the limitations of Claims 4-5 combined, 10-11 combined, and 6 respectively, except that the drive circuit of Claim 13 is recited.  Therefore, Claims 18-20 are rejected for the same reasons as for Claims 4-5 combined, 10-11 combined, and 6 respectively as discussed above.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCY M THOMAS whose telephone number is (571)272-6002.  The examiner can normally be reached on Mon-Fri 9:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fureman Jared can be reached on 571-272-2391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



/LUCY M THOMAS/           Examiner, Art Unit 2836, 2/12/2021